FILED
Auezozms

Clerk, U.S. District 81 Bankruptcy
UNITED STATES DISTRICT COURT Courts for the District 01 Columbia

FOR THE DISTRICT OF COLUMBIA

)

BRUCE JEFFRIES, )
)

Petitioner, )

)

v ) Civil Action No. l:l8-cv-01809 (UNA)

)

UNITED STATES BUREAU OF PRISONS, )
)

Respondent. )

)

MEMORANDUM OPINION

 

This matter is before the Court on petitioner’s application to proceed in forma pauperis
and his pro se petition for a writ of mandamus (“Pet.”), in accordance with 28 U.S.C. § 1361.
Petitioner is a prisoner designated to l\/Iorgantown Federal Correctional Institution (“FCI
l\/Iorgantown”) in West Virginia. Pet. at caption, 2 11 3.

Petitioner alleges that his wife came to visit him on January 28, 2018 at FCI Morgantown.
Ia’. at 2 11 3; 3 1l l. He further alleges that, despite pre-approval, his wife was prevented from
bringing her companion/service dog and the dog’s food bowl for purposes of the visit. Id.
Petitioner states that he attempted to calmly discuss the matter with various correctional officers
]d. at 3 1l l. Prison personnel apparently disagreed that the interaction was calm, instead citing
petitioner with infraction(s), which petitioner alleges are memorialized in two separate incident
reports. [a’. at 3 M l-2; 5 11 2; 61] l. Petitioner alleges that he received only one ofthe two incident

reports prior to his Unit Discipline Committee (“UDC”) hearing, which took place on January 31,

2018. Id. As a result of the hearing, sanctions were imposed, and petitioner lost 45 days of
visitation and 30 days of phone privileges Id. at 3 11 2. Petitioner now alleges that he was denied
due process and was unable to adequately prepare for his UDC hearing because he was only timely
served with the first ofthe two incident reports Id. at 3 11 1-2; 5 11 2; 6 W 1-2; 7 1l 2.

Petitioner attaches the two incidents reports as exhibits (“Exs.”) to his petition. Exs. A, B.
Both incident reports are dated January 28, 2018 at 6:33 p.m. The two incident reports are
absolutely undistinguishable, excepting that the first report cites petitioner with “refusing to obey,”

57

and the second report cites petitioner with “refusing to obey an order. The second report also
contains the UDC findings The citation type, number, and incident description, as well as all
other relevant details, are identical There are no substantive differences between the incident
reports Id.

A writ of mandamus “compel[s] an officer or employee of the United States or any agency
thereofto perform a duty owed to the plaintif .” 28 U.S.C. § 1361. “[M]andamus is ‘drastic’; it
is available only in ‘extraordinary situations.”’ In re Cheney, 406 F.3d 723, 729 (D.C. Cir. 2005)
(citations omitted). Only if “(l) the plaintiff has a clear right to relief; (2) the defendant has a clear
duty to act; and (3) there is no other adequate remedy available to the plaintiff,” Thomas v. Holder,
750 F.3d 899, 903 (D.C. Cir. 2014), is mandamus relief granted.

Petitioner addresses none of these elements, and thus fails to meet his burden. Furthermore,
“[i]t is well-settled that a writ of mandamus is not available to compel discretionary acts,” and
petitioner does not demonstrate that the respondent’s duty to investigate is mandatory rather than

discretionary. Cox v. Sec ’y ofLabor, 739 F. Supp. 28, 30 (D.D.C. 1990) (citing cases). ln fact,

petitioner admits that the Bureau of Prisons has inherent discretion in these types of matters

Petitioner states that his claim “. . . is not one to control or override the discretion of the BOP
officials, but simply to be afforded the due process entitled to him.” Pet. at 9 11 2.

Petitioner requests expungement of the incident reports [d. at 10 11 1. Assuming arguendo
that petitioner made a valid claim for mandamus, he would still not be entitled to such relief.
Petitioner cites Wolffv. McDonnell, 418 U.S. 539, 573 (1988), in his own petition, which holds
that due process requirements are not to be applied retroactively so as to require that prison records
containing determinations of misconduct not in accord with required procedures be expunged. Pet.
at4112,3;6111.

The Court will grant petitioner leave to proceed in forma pauperis and deny the petition

for a writ of mandamus An Order accompanies this Memorandum Opinion.

DATE: AuguSt _il, 2018 //('1/( M/~'

Uni't/ed ates District Judge